Order entered September 18, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00829-CV

                          IN RE JEROME JOHNSON, Relator

               Original Proceeding from the Criminal District Court No. 1
                                 Dallas County, Texas
                          Trial Court Cause No. F01-53637-JH

                                        ORDER
                       Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s July 9, 2019 petition for

writ of mandamus.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE